DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michelle Washington on 03/10/2022.

The abstract has been amended as follows: 
 The present invention provides a supplemental nutrition apparatus. The supplemental nutrition apparatus may comprise a reservoir coupled to and in fluid communication with a fluid passageway, wherein the fluid passageway is configured to communicate fluid from the reservoir to a fluid passageway outlet, and a support element configured to engage a user, to at least partially support the fluid passageway, and to position the fluid passageway outlet proximate to the user's nipple.


Response to Amendment
This office action is responsive to the amendment filed on 02/17/2022.  As directed by the amendment: claims 1, 10, 12, 13, and 15 – 17 have been amended, and claims 18 and 19 have been cancelled.  Thus, claims 1 – 3, 5 – 10, 12 – 17, and 20 are presently pending in this application.

Response to Arguments
Applicant’s arguments, see pages 7 – 10, filed 02/17/2022, with respect to claims 1 – 3, 5 – 10, 12 – 17, and 20 have been fully considered and are persuasive.  The rejection of claims 1 – 3, 5 – 10, 12 – 17, and 20 has been withdrawn. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  “sliding mechanism” in claim 2.
The ”sliding mechamism” is being interpreted as a bar that fits into a partially hollow support structure as stated in paragraph [0044] of the current application Specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claim 1 – 3, 5 – 10, 12 – 17, and 20 are allowed.

The closest prior arts discovered during examination are: Villegas (EP 3095432), Tufts (U.S. 10,194,701), Bane (U.S. 2011/0270164), Larsson (U.S. 4,687,466), Larsson (U.S. 5,474,193), Marty (U.S. 5,601,199) and Henrciksen (U.S. 2005/0266770).
Regarding claim 1, cited prior arts do not teach a support element that the support element belt comprising: an elongated central portion disposed between a first end and a second end; a first belt attachment disposed at the first end; a second belt attachment disposed at the second end; and a fluid passageway fastener disposed on the elongated central portion; wherein the elongated central portion traverses the user's areola; wherein the first belt attachment is positioned adjacent to a first side of the user's areola; wherein the second belt attachment is positioned adjacent to a second side of the user's areola; wherein the fluid passageway fastener and at least one of the first belt attachment and the second belt attachment receives the fluid passageway.
Claims 2, 3, 5 – 10, 12 – 17, and 20 are allowed due to their dependency on claim 1.
Further, Applicant’s arguments and remarks filed on 02/17/2022 are adopted as part of reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH T BUI whose telephone number is (571)270-1028. The examiner can normally be reached M - F 8 - 5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Anh Bui/Examiner, Art Unit 3783  
ANH T. BUI
Examiner
Art Unit 3783



                                                                                                                                                                                                      /NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783